Exhibit 10.01
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), is made and entered into as
of May 15, 2009 (the “Effective Date”) by and between Midwest Banc Holdings,
Inc. (the “Company”), and Jay Fritz (the “Employee,” and together with the
Company, the “Parties”).
     WHEREAS, the Employee currently is serving as the President and Chief
Executive Officer of the Company, pursuant to that certain employment agreement,
amended and restated as of February 8, 2006, and amended as of March 12, 2008
(the “Prior Agreement”);
     WHEREAS, the Company desires to continue to employ the Employee, and the
Employee desires to continue to be employed by the Company; and
     WHEREAS, the Parties desire to enter into a new employment agreement which
shall fully supersede in its entirety the Prior Agreement.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
Parties hereto as follows:
Terms and Conditions
     1. Employment Term. The term of this Agreement shall commence on the
Effective Date and end on the third anniversary of the Effective Date (the
“Term”). This Agreement is subject to earlier termination as provided herein.
     2. Duties and Responsibilities. The Company agrees to continue to employ
the Employee as Senior Executive Vice President of the Company focusing on
executive management transition, new business development and client retention,
and the Employee agrees to serve in such role and to perform the services and
functions relating to such position or otherwise reasonably incident to such
position. The Parties agree and acknowledge that this position shall be a
non-officer and non-policy making function for the Company. The Employee shall
be subject to the direction and supervision of the Chief Executive Officer of
the Company. Unless otherwise agreed to by the Parties, the Employee shall
provide the foregoing services from the Company’s location in Inverness,
Illinois. Notwithstanding the foregoing, during the Term, the Employee may
devote reasonable time to activities other than those required under this
Agreement, including activities of a charitable, educational, religious or
similar nature (including professional associations) to the extent such
activities do not, in the reasonable judgment of the Chief Executive Officer of
the Company, inhibit, prohibit, interfere with or conflict with the Employee’s
duties under this Agreement. The Employee shall resign from any and all officer
or fiduciary positions and titles with the Company and any of its affiliates as
of the Effective Date and shall resign as a member of the board of directors of
the Company (the “Board”) and the board of directors of any of its affiliates,
effective May 15, 2009.

 



--------------------------------------------------------------------------------



 



     3. Compensation. As compensation for his services under the terms of this
Agreement, the Employee shall receive from the Company an annual base salary of
$331,500 per year, payable in equal semi-monthly installments (the “Base
Salary”), subject to the Company’s normanl payroll practices. The Employee may
also receive an annual incentive bonus and shall be eligible to participate in
the Company’s equity incentive plan, both in the sole and absolute discretion of
the Board.
     4. Fringe Benefits. The Company shall furnish to the Employee such benefit
programs which are currently furnished to executives of the Company, including
life insurance, health and medical insurance and retirement and savings plans
and other perquisites and programs, as such plans, perquisites and programs may
be amended from time to time. The Company shall provide Company-paid health
insurance coverage, to be no less comprehensive than the health insurance
coverage provided to all other employees, for the Employee and his spouse until
such time as the Employee and his spouse reach age sixty-five (65) or such later
date as necessary for Medicare eligibility. The Company will pay for or
reimburse the Employee for reasonable dues and membership expenses in the
Inverness Country Club. The Company will provide the Employee with an automobile
and related expenses pursuant to the Company’s automobile policy applicable to
senior management.
     5. Supplemental Retirement Plan. As of the Effective Date, by execution of
this Agreement, the term “Benefit Percentage” as defined and used under the
Supplemental Executive Retirement Agreement (the “SERP”) shall be increased from
thirty percent (30%) to thirty-five percent (35%), without the need for a
separate amendment of the SERP. The Executive agrees that, for purposes of this
Agreement and the SERP, that a sale by the Company of equity or instruments
convertible into equity during the twelve (12) month period following the
Effective Date shall not constitute a Change-in-Control.
     6. Business Expenses. The Employee shall be reimbursed by the Company, on
terms and conditions that are substantially similar to those that apply to other
employees of the Company, for reasonable out-of-pocket expenses which are
consistent with the Company’s expense reimbursement policy and actually incurred
by the Employee in the promotion of the Company’s business. Such reimbursement
payments will be made in accordance with the Company’s expense reimbursement
policy, but in no event later than two and one-half (21/2) months following the
end of the year in which the corresponding expenses are incurred.
     7. Termination of Employment.
          (a) Termination by Company other than for Cause. In the event that the
Employee’s employment is terminated by the Company during the Term, unless such
termination by the Company is for Cause (as defined herein), the Employee shall
continue receive the compensation and benefits as provided in Sections 3 and 4
of the Agreement for the balance of the Term, without regard to Employee’s
continued service. The schedule for the time of the salary payments will be the
same schedule as the time for receiving salary payments during the period of the
Employee’s employment. Similarly, the form of the payment shall be the same form
as the Employee was receiving during the period of the Employee’s employment.
The schedule for the time and form of payment are fixed as provided herein and
may not be modified by the Employee or the Company without compliance with
Section 409A of the

2



--------------------------------------------------------------------------------



 



Internal Revenue Code (the “Code”). All other rights and benefits that the
Employee may have under any benefit plans or programs of the Company shall be
determined in accordance with the terms and conditions of such plans or programs
based upon the date of the Employee’s actual termination of employment with the
Company.
          (b) For Cause. Nothing herein shall prevent the Company from
terminating the Employee for Cause, in which event the Company shall have no
obligation to make any payment to the Employee under this Agreement other than
an amount equal to his Base Salary on a prorated basis to the date of
termination. All other rights and benefits that the Employee may have under any
benefit plans or programs of the Company shall be determined in accordance with
the terms and conditions of such plans or programs based upon the date of the
Employee’s actual termination of employment with the Company. For purposes of
this Agreement, “Cause” means, based upon the good faith determination of the
Board, one of the following to occur: (i) the Employee’s conviction of, or the
pleading of nolo contendre to, a crime of embezzlement, fraud or a felony under
the laws of the United States or any state thereof; (ii) the Employee’s breach
of a fiduciary responsibility to the Company; (iii) a material violation by the
Employee of any applicable material law or regulation respecting the business of
the Company; (iv) an act of dishonesty by the Employee which is materially and
demonstrably injurious to the Company, or (v) a violation or breach of Sections
8 or 8(a) of this Agreement which is injurious to the Company. The Employee
shall be entitled to at least thirty (30) days’ prior written notice of the
Company’s intention to terminate the Employee’s employment for Cause specifying
the grounds for such termination, a reasonable opportunity to cure any conduct
or act, if curable, alleged as grounds for such termination, and a reasonable
opportunity to present to the Board his position regarding any dispute relating
to such termination.
          (c) Disability. In the event the Employee suffers from a “Disability”
(as hereinafter defined), the Employee’s employment with Company shall terminate
on the date on which the Disability occurs, but the Employee shall continue to
receive the Base Salary for a period of ninety (90) days from the date of
termination and Company-paid health insurance coverage as described in Section 4
above for the Employee and his spouse (if the Employee is married on the date of
termination) until the Employee and his spouse reach age sixty-five (65) or such
later age as necessary for Medicare eligibility. The schedule for the time of
the salary payments and the in-kind health insurance coverage will be the same
schedule as the time for receiving salary payments and the in-kind health
insurance coverage during the period of the Employee’s employment. Similarly,
the form of the payment shall be the same form as the Employee was receiving
during the period of the Employee’s employment. The schedule for the time and
form of payment are fixed as provided herein and may not be modified by the
Employee or the Company without compliance with Section 409A of the Code. In no
event may the Company substitute cash or cash equivalents for the Company-paid
health insurance coverage. All other rights and benefits that the Employee may
have under any benefit plans or programs of the Company shall be determined in
accordance with the terms and conditions of such plans or programs based upon
the date of the Employee’s actual termination of employment with the Company.
For purposes of this Agreement, “Disability” shall mean the inability or
incapacity (by reason of a medically determinable physical or mental impairment)
of the Employee to perform the duties and responsibilities related to the job or
position with the Company described in Section 2 of this Agreement for a period
that lasts, or can reasonably be expected to last, more than 180 days. Such
inability or incapacity shall be documented to the

3



--------------------------------------------------------------------------------



 



reasonable satisfaction of the Company by the appropriate correspondence from
registered physicians reasonably satisfactory to the Company, and the Employee
agrees to submit to an examination by the Company’s physicians for the purpose
of making such determination.
          (d) Death. In the event of the death of the Employee, the Employee’s
employment with Company shall terminate on the date of death. The estate or
named beneficiary of the Employee shall continue to receive the Base Salary for
a period of ninety (90) days from the date of termination. If the Employee is
married at the date of termination, the Employee’s spouse shall receive
Company-paid health insurance coverage to be determined by the Company until the
spouse remarries or reaches age sixty-five (65) or such later age as necessary
for Medicare eligibility. The schedule for the time of the salary payments and
the in-kind health insurance coverage will be the same schedule as the time for
receiving salary payments and the in-kind health insurance coverage during the
period of the Employee’s employment. Similarly, the form of the payment shall be
the same form as the Employee was receiving during the period of the Employee’s
employment. The schedule for the time and form of payment are fixed as provided
herein and may not be modified by the Employee or the Company without compliance
with Section 409A of the Code. In no event may the Company substitute cash or
cash equivalents for the Company-paid health insurance coverage. All other
rights and benefits that the Employee (or his estate or named beneficiary) may
have under any benefit plans or programs of the Company shall be determined in
accordance with the terms and conditions of such plans or programs based upon
the date of the Employee’s actual termination of employment with the Company on
the date of death.
          (e) Termination by Employee. In the event that the Employee resigns
from or otherwise terminates his employment prior to the end of the Term, the
Company shall have no obligation to make any payment to the Employee under this
Agreement other than an amount equal to his Base Salary on a prorated basis to
the date of termination of employment. All other rights and benefits that the
Employee may have under any benefit plans or programs of the Company shall be
determined in accordance with the terms and conditions of such plans or programs
based upon the date of the Employee’s actual termination of employment with the
Company.
     8. Non-Competition; Non-Solicitation.
          (a) General. The Employee covenants that during the period commencing
on the Effective Date and ending on the one-year anniversary of the last day on
which the Employee receives a timely payment of Base Salary (as provided in
Section 3 or Section 7) (the “Restriction Period”), regardless of employment
status, or the termination thereof for any reason, he shall not: (i) directly or
indirectly participate or engage in management or operational aspects of, or
acquire a financial interest in, any bank or financial institution within fifty
(50) miles of any then-existing facility of the Company; (ii) directly or
indirectly, on behalf of any business other than the Company, engage or assist
in offering employment to or encourage the departure of an employee of the
Company; or (iii) directly or indirectly solicit or assist in the solicitation
of any customer of the Company for the purpose of providing banking or financial
services from any business other than Company or (iv) disparage the Company
publicly or to any person or entity with which the Company has a present or
prospective business relationship. The foregoing restrictions set forth in
subsections (i) and (iii) above shall be limited to “commercial

4



--------------------------------------------------------------------------------



 



banking” and shall not preclude Employee’s activities or investments in, among
other things, the commercial insurance industry. The time period for the
covenants contained herein shall not begin or continue to run for any period
during which the Employee is in breach of any of the covenants set forth herein.
          (b) Effectiveness of Restrictions. Notwithstanding the foregoing
provisions of this Section 8, in the event that the Company does not provide the
benefits or payments as set forth by this Agreement or the SERP, as and when
required herein and therein, whether due to the limitations of Section 21 or
otherwise (but not due to the limitations of Section 24), the foregoing
non-competition and non-solicitation restrictions shall have no force or effect
for any period following Employees’ termination of employment, for any reason.
If such payments are suspended solely due to the application of Section 21, the
period of inapplicability shall correspond to the period during which payments
are not being made; provided, however, that in no event will this provision
cause the restrictive covenants to apply to any period beyond the original
Restriction Period.
     9. Confidential information. The Employee further covenants that during his
employment and thereafter, the Employee shall not use or disclose (except in the
performance of his duties hereunder) any trade secrets or other confidential
information of the Company, except to the extent required by order of a court or
governmental agency to the extent that such disclosure is made under seal or
with sufficient notice to the Company so as to allow the Company to seek a
protective order. Notwithstanding anything in this Agreement to the contrary, if
the Employee violates any of the provisions of this Section 8(a) or the
preceding Section 8, in addition to all appropriate legal and equitable
remedies, the Company shall have no further payment obligations under this
Agreement.
     10. Notices. All notices, requests, demands and other communications given
under or by reason of this Agreement shall be in writing and shall be deemed
given when delivered in person or mailed by certified mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as a
party may specify by notice pursuant to this provision):
          (a) If to the Company, addressed to it at:
Midwest Banc Holdings, Inc.
Chairman of the Compensation Committee
501 W. North Avenue
Melrose Park, IL 60160
with a copy to
Midwest Banc Holdings, Inc.
Chief Executive Officer
501 W. North Avenue
Melrose Park, IL 60160

5



--------------------------------------------------------------------------------



 



          (b) If to the Employee, addressed to his attorney at:
Donald L. Norman, Esq.
Barack Ferrazzano Kirschbaum & Nagelberg, LLC
200 W. Madison Street, Suite 3900
Chicago, IL 60606
     11. Controlling Provisions. The Parties agree and acknowledge that the
restrictive covenants contained in Section 8 shall control in the event of
similar or conflicting non-competition or non-solicitations provisions contained
in any other agreement, plan, program or arrangement (including the SERP),
otherwise applicable to Employee.
     12. Survival of Provisions. The provisions of Sections 8 or 9 of this
Agreement shall survive the termination of the Employee’s employment with the
Company and the expiration or termination of this Agreement.
     13. Controlling Law. The execution, validity, interpretation and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois.
     14. Entire Agreement; Amendments; Waivers. This Agreement contains the
entire agreement between the Employee and the Company relating to the matters
contained herein and supercedes all prior agreements and understandings, oral or
written, between the Employee and the Company with respect to the subject matter
hereof unless otherwise expressly provided herein; provided, however, that this
Agreement does not supersede or terminate the SERP, except as expressly provided
herein. This Agreement may be amended, modified or supplemented, but only in
writing signed by each of the parties hereto. Any terms of this Agreement may be
waived only with the written consent of the party sought to be bound, and the
waiver by either party to this Agreement of a breach of any provision of the
Agreement by the other party shall not operate or be construed as a waiver by
such party of any subsequent breach by such other party.
     15. Reformation and Severability. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such a manner as to be valid, legal and enforceable but so as to
most nearly retain the intent of the parties. If such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.
     16. Assignments. The Company may assign this Agreement to any affiliate of
the Company or any person or entity succeeding to all or substantially all of
the business interests of the Company by merger or otherwise. The rights and
obligations of the Employee under this Agreement are personal to him, and no
such rights, benefits or obligations shall be subject to voluntary or
involuntary alienation, assignment or transfer, except as otherwise expressly
contemplated in this Agreement.
     17. Effect of Agreement. Subject to the provisions of Section 16 of the
Agreement with respect to assignments, this Agreement shall be binding upon the
Employee and his heirs,

6



--------------------------------------------------------------------------------



 



executors, administrators, legal representatives and assigns and upon the
Company and its respective successors and assigns, except as otherwise expressly
contemplated in this Agreement.
     18. Injunctive Relief. The Employee understands and agrees that monetary
damages may not be an adequate remedy for the breach of this Agreement,
including but not limited to the covenants in Sections 8 or 9, and that the
Company has the right to seek equitable relief including injunction and specific
performance and any other appropriate equitable or legal relief for the
enforcement of his obligations hereunder.
     19. Exercise of Rights and Remedies. The rights and remedies in this
Agreement shall not be exclusive, but are intended to be cumulative with all
other rights and remedies of the Company, whether under this Agreement, any
other agreement, law or otherwise. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later.
     20. Execution. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all which together shall
constitute but one and the same instrument.
     21. Regulatory Restrictions.
          (a) Section 111(b) of the Emergency Economic Stabilization Act of 2008
(the “EESA”) and the rules and regulations promulgated thereunder and as amended
by Section 7001 of the American Recovery and Reinvestment Act of 2009 and the
rules and regulations to be promulgated thereunder (the “ARRA”) impose certain
prohibitions on payment of executive compensation by a financial institution
during periods in which it participates in the Troubled Asset Relief Program or
the Capital Purchase Program, each as promulgated under the EESA as revised
under ARRA (collectively, the “EESA Programs”). Because of the Company
participation in the EESA Programs, the Parties agree to amend this Agreement
if, and as may be, required by the regulatory guidance issued pursuant to the
EESA and the ARRA. In this regard, the Agreement, as amended, shall impose the
minimum level of limitations on payments under this Agreement as are required to
permit the Company to comply with the limitations on executive compensation
under the EESA Programs.
          (b) If any amounts or benefits due or payable pursuant to this
Agreement are not payable during the period the Company participates in the EESA
Programs, as provided in subsection (a), the Company’s obligations hereunder,
absent such restrictions, shall continue, and all payments and benefits which
would otherwise have been paid or provided shall be immediately paid and
provided as soon as legally permissible; provided, however, the Company shall
not be obligated to make such payments or provide such benefits if it is
prohibited from doing so by EESA or ARRA or the rules and regulations issued, or
to be issued, thereunder.
          (c) Notwithstanding anything herein to the contrary, the Parties
acknowledge and agree that the foregoing provisions of this Section 21 are not
intended to, and shall not,

7



--------------------------------------------------------------------------------



 



constitute an expansion of the waiver executed by the Employee with respect to
the Company’s original participation in the EESA Programs. Accordingly, if the
limitations set forth herein are in excess of those which have been previously
waived by Employee, the Employee shall not be deemed to have waived a claim of
right to such payment or obligations, if the Company is otherwise limited under
the EESA Programs from paying or providing such benefits.
     22. Indemnification. In the event that legal action is instituted against
the Employee during or after the Term by a third party (or parties) based on the
performance or nonperformance by Employee of his duties as an employee, officer
or director of the Company or any of its affiliates or a fiduciary of any
benefit plan maintained by the Company or any of its affiliates during his
employment with the Company, the Company, its successors and predecessors or
their affiliates (collectively, the “Indemnifying Party”), the Indemnifying
Party will assume the defense of such action by its attorney or attorneys
selected by the Indemnifying Party and will advance the costs and expenses
thereof (including reasonable attorneys’ fees) and will indemnify the Employee
against any judgment or amounts paid in settlement of said actions in accordance
with its charter, by-laws, insurance and applicable law, without prejudice to or
waiver by the Indemnifying Party of its rights and remedies against Employee. In
the event that there is a settlement or final judgment entered against Employee
in any such litigation, and the Indemnifying Party’s board of directors
determines that Employee should, in accordance with the Indemnifying Party’s
charter, by-laws, insurance and applicable law, reimburse the Indemnifying
Party, Employee shall be liable to the Indemnifying Party for all such costs,
expenses, damages and other amounts paid or incurred by the Indemnifying Party
in the defense, settlement or other resolution of any such litigation (the
“Reimbursement Amount”). The Reimbursement Amount shall be paid by Employee
within thirty (30) days after rendition of the final judgment. The Indemnifying
Party shall be entitled to set off the reimbursement amount against all sums
which may be owed or payable by the Indemnifying Party to Employee hereunder or
otherwise. The parties shall cooperate in the defense of any asserted claim,
demand or liability against Employee or the Indemnifying Party or its
subsidiaries or affiliates. The term “final judgment” as used herein shall be
defined to mean the decision of a court of competent jurisdiction, and in the
event of an appeal, then the decision of the appellate court, after petition for
rehearing has been denied, or the time for filing the same (or the filing of
further appeal) has expired. The rights to indemnification under this Section 22
shall be in addition to any rights which Employee may now or hereafter have
under the charter or By-Laws of the Indemnifying Party or any of its affiliates,
under any insurance contract maintained by the Indemnifying Party or any of its
affiliates or any agreement between Employee and the Indemnifying Party or any
of its affiliates.
     23. Legal Fees. The Company shall pay reasonable legal fees for the
drafting and negotiating of this Agreement directly to the law firm of Barack
Ferrazzano Kirschbaum & Nagelberg, LLP (the “Firm”), with such payment to be
made within fifteen (15) calendar days following the Effective Date. The payment
of such fees shall be reflected on an IRS Form 1099 designating the Firm as the
payee and the Company as the payor.
     24. Restriction on Timing of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Employee is considered a Specified
Employee (as defined herein), the provisions of this Section 24 shall govern all
distributions hereunder. If benefit

8



--------------------------------------------------------------------------------



 



distributions which would otherwise be made to the Employee due to a termination
of employment are limited because the Employee is a Specified Employee, then
such distributions shall not be made during the first six (6) months following
termination of employment. Rather, any distribution which would otherwise be
paid to the Employee during such period shall be accumulated (without the
adjustment for the time value of money) and paid to the Employee in a lump sum
on the first day of the seventh month following termination of employment. All
subsequent distributions shall be paid in the manner specified. The term
“Specified Employee” means an employee who, as of the date of the employee’s
termination of employment, is a key employee of the Company. Notwithstanding the
foregoing, an employee is a Specified Employee only if the stock of the Company
or any entity with whom the Company would be considered a single Company under
Section 414(b) or Section 414(c) of the Code is publicly traded on an
established securities market or otherwise. For purposes of this Agreement, an
employee is a key employee if the employee meets the requirements of Section
416(i)(1)(A)(i), (ii), or (iii) of the Code (applied in accordance with the
regulations thereunder and disregarding Section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). For purposes of identifying a Specified Employee, the definition of
compensation under Treasury Regulation Section 1.415(c)-2(a) is used, applied as
if the Company were not using any safe harbor provided in Treasury
Regulation Section 1.415(c)-2(d), were not using any of the special timing rules
provided in Treasury Regulation Section 1.415(c)-2(e), and were not using any of
the special rules provided in Treasury Regulation Section 1.415(c)-2(g). If the
Employee is a key employee during an identification period, the Employee is
treated as a key employee for purposes of this Agreement during the twelve
(12) month period that begins on the first day of April following the close of
the identification period.
(Signature page to follow)

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement effective as of the Effective Date.

            Midwest Banc Holdings, Inc.      
By:  
     
 
     
 
      Jay Fritz
 
Its:        

10